DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Information Disclosure Statement
Regarding the Information Disclosure Statement (IDS) filed 30 May 2022, non-patent literature (NPL) citation No. 1 is directed to “All Office Actions; U.S. Patent Application Ser. No. 17/694,270(Attorney Docket No. 13820MC), filed on 03-14-2022; SEE PAIR.”  Those Office Actions have not been considered by the examiner because the listing fails to comply with 37 CFR 1.98(b)(5), which requires that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”  Emphasis added.  
Status of the Claims
In the Reply filed 09 March 2022, Applicant amended claims 1 and 14-16, and canceled claims 2-5, 12, and 13.  Claim 32 was previously cancelled by Applicant.  Claims 1, 6-11, 14-31, and 33-37 are pending.  
Status of the Rejections and Objections
The objection set forth in the previous Office action (09 December 2021) is withdrawn in view of Applicant’s amendment to claim 1.
The objection set forth in this Office action is new and has been necessitated by Applicant’s recent amendment to claim 1.
The rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in the previous Office action are withdrawn in view of Applicant’s claim amendments.
The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous Office action (09 December 2021) are withdrawn in view of Applicant’s narrowing amendment to claim 1 requiring “a charge density (CD) of from 1.5 to 2.2 meq/g.”
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending U.S. Application No. 15/962,327 in view of Fevola (“Guar Hydroxypropyltrimonium Chloride.” Cosmetics and toiletries 127.1 (2012) 16-21) is withdrawn in view of Applicant’s narrowing amendment to claim 1 requiring “a charge density (CD) of from 1.5 to 2.2 meq/g.”  
All rejections set forth in this Office action are new and have been necessitated by Applicant’s recent claim amendments.
Claim Objection
Claim 1 is objected to because of the following informality:  The word “of” is missing from between the words “amount” and “cationic” in line 3 of limitation (c).  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 8-11 are rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 8, which depends on claim 1, recites the following limitation: “wherein the one or more cationic polymer has…a charge density (CD) of from about 0.8 to about 1.6 meq/gm.”  Similarly, claim 9, which also depends on claim 1, recites the following limitation: “wherein the one or more cationic polymer has…a charge density (CD) of from about 0.7 to about 1.0 meq/gm.”  However, claim 1, as recently amended, now requires that the “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”  The charge density ranges recited in claims 8 and 9, respectively, extend below the minimum charge density of 1.5 recited in claim 1.  Consequently, claims 8 and 9 conflict with claim 1 and, thereby, fail to comply with 35 U.S.C. 112(d).  
Claim 10, which depends on claim 1, recites the following limitation: “wherein the one or more cationic polymer has…a charge density (CD) of from about 1.2 to about 2.2 meq/gm.”  However, claim 1, as recently amended, now requires that the “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”  The charge density range recited in claim 10 extends below the minimum charge density of 1.5 recited in claim 1.  By operation of the adverb <about>, it also extends above the maximum charge density of 2.2 recited in claim 1.  Consequently, claim 10 conflicts with claim 1 and, thereby, fails to comply with 35 U.S.C. 112(d).
Claim 11, which depends on claim 1, recites the following limitation: “wherein the one or more cationic polymer has…a charge density (CD) of from about 1.7 to about 2.2 meq/gm.”  However, claim 1, as recently amended, now requires that the “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”  By operation of the adverb <about>, the charge density range recited in claim 11 extends above the maximum charge density of 2.2 recited in claim 1.  Consequently, claim 11 conflicts with claim 1 and, thereby, fails to comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 14-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1), as evidenced by Bailey (US 2006/0120988 A1).
Jayaswal is directed to hair care compositions that comprise a combination of cationic deposition polymers (para. [0001]).  
In Table 1, which is located immediately below paragraphs [0091] and [0100], Jayaswal discloses ten exemplary hair care formulations.  Example 10, which is especially relevant to the claims of the present application, comprises 14 wt% sodium laureth sulfate (anionic surfactant), 0.5 wt% climbazole (soluble antidandruff agent), and 0.15 wt% hydroxypropyltrimonium chloride HD1 (cationic polymer).  Regarding limitation (a) of claim 1 of the present application, the examiner notes that sodium laureth sulphate is the only species of anionic alkyl sulfate or alkyl ether sulfate included in Example 9 of Jayaswal.  Therefore, the concentration range recited in limitation (a) is satisfied.
In paragraph [0087], Jayaswal identifies HD1 as “a high charge density (HD) cationic guar made by Rhodia which has a molecular weight of 1,200,000 g/mol and a cationic charge density of 1.4 meq/g” (emphasis added).  The charge density of HD1 is close to the low end of the corresponding range recited in claim 1, which is 1.5 meq/g.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Alternatively, Jayaswal more broadly discloses that “[t]he first cationically-modified guar polymer suitably has a charge density of at least 1.2 meq per gram, preferably from 1.3 to 1.8 meq per gram” (para. [0043]), which is overlapped by the corresponding range recited in claim 1.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  
Example 10 further comprises one other cationic polymer, specifically, Jaguar C17 (Table 1), which “is a commercial cationic guar from Rhodia which has a molecular weight of 2,000,000 g/mol and a cationic charge density of 1.0 meq/g” (para. [0086]).  The total concentration of HD1 (0.15 wt%) and Jaguar C17 (0.05 wt%) in Example 9 is 0.20 wt%, which lies inside the concentration range of 0.01-5 wt% recited in limitation (c) of claim 1.  MPEP § 2144.05(I) (quoted supra).  
Regarding the “deposition efficiency” functional limitation, the examiner notes that Jayaswal discloses, in paragraph [0005], that “the hair care composition of the present invention demonstrates unaffected deposition efficiency of antidandruff actives onto scalp which indicates it can also be used for antidandruff purposes.”  Moreover, Bailey evidences that cationic guar assists in depositing water-soluble antidandruff agents onto the scalp (paras. [0034] and [0030]-[0032]).  This provides a sound basis for the examiner’s position that the deposition efficiency functional limitation is satisfied.  MPEP § 2112(V) (“once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Therefore, claims 1, 6-11, 15, 16, 18-22, 27, and 28 are prima facie obvious.
Regarding claim 14, Jayaswal discloses that the “n” value of the sodium laureth sulphate is from 1 to 3 (para. [0072]).  
Regarding claim 17, Example 10 comprises 1.6 wt% cocoamidopropyl betaine (Table 1), which is an amphoteric or zwitterionic surfactant (para. [0075]).  
Regarding claims 23 and 24, Example 10 comprises 0.6 wt% carbomer, which is an acrylic acid polymer (Table 1).  
Regarding claims 25 and 26, Jayaswal discloses that “[s]uitable antidandruff agents include compounds selected from azole based antifungal agents, octopirox, metal pyrithione salts, selenium sulfide and mixtures thereof” (para. [0079]).  The examiner notes that octopirox is a tradename for piroctone olamine (INCI).  
Regarding claims 29-31, 33 and 34, Example 10 comprises 1.0 wt% zinc pyrithione (Table 1).
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 09 March 2021, to the extent they remain applicable given the new rejection under 35 U.S.C. 103 set forth above:  
Applicant’s evidentiary arguments based on the data set forth on pages 48-49 of the specification, as originally filed, is not persuasive because neither the control composition (Example 16) nor Example 17 is adequately representative of the closest prior art, which is Example 10 of Jayaswal.  MPEP § 716.02(e).  Furthermore, Example 18 focuses exclusively on polyquaternium-10, which is a quaternary ammonium salt of hydroxyethyl cellulose.  That lone species of cationic polymer does not provide an adequate basis for concluding that all other cationic polymers would behave in the same manner.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  In the interest of compact prosecution, Applicant is reminded that the elected species of cationic polymer is guar, not hydroxyethyl cellulose.
*     *     *
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1), as applied above to claims 1, 6-11, 14-31, 33 and 34, in view of Bailey (US 2006/0120988 A1).  
Although Jayaswal provides that the hair care formulations disclosed therein can further comprise a pH adjusting agent (para. [0082]), Jayaswal is silent regarding the pH of those formulations.  Consequently, Jayaswal does not expressly satisfy the pH range limitations recited in claims 35-37.  As explained below, Bailey compensates for this deficiency.
Bailey is directed to hair treatment compositions comprising an anti-dandruff agent that is in solution, where the compositions have benefits in terms of perceived mildness by users and deposition of anti-dandruff agents (abstract).
In Example 1 (para. [0133]), Bailey teaches a shampoo formulation that comprises:  14 wt% sodium lauryl ether sulphate (anionic surfactant), 1 wt% climbazole (soluble antidandruff agent), and 0.2 wt% Jaguar C17.  Example 1 of Bailey has a pH of 6.5 (para. [0133]).  
In paragraph [0035], Bailey teaches as follows: “The pH of the compositions of the invention is preferably in the range of from 5 to 8, more preferably in the range of from 6 to 7 e.g., 6.5.  The pH of the compositions of the invention can be adjusted using alkaline agents (such as sodium hydroxide, for example) or acidic agents (such as citric acid) as is well-known in the art.”  Emphasis added.  
Prior to the time of filing the present application, the teachings of Bailey would have motivated a person having ordinary skill in the art to select a desired pH of 5 to 8 (preferably 6 to 7) for Example 10 of Jayaswal and achieve that desired pH by adding pH-adjusting agents thereto, as needed, such as those taught in paragraph [0035] of Bailey.  The foregoing modification would have been made with a reasonable expectation of success given the substantial similarity between the hair care formulations of Jayaswal (Example 10) and Bailey (Example 1).  Therefore, claims 35-37 are prima facie obvious.  MPEP § 2144.05(I).  
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 1, 6-11, 14-31, and 33-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 13-48 of copending U.S. Application No. 15/962,327 (as amended on 15 December 2021) in view of Jayaswal (US 2016/0279048 A1).  
The conflicting claims (the claims of the ’327 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1, 3, and 4 to claims 1, 18, and 19 of the present application.  Paragraph [0043] of Jayaswal, which is discussed above in the rejections under 35 U.S.C. 103, compensates for the deficiency in the conflicting claims concerning the molecular weight and charge density of the cationic polymer.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Conclusion
Claims 1, 6-11, 14-31, and 33-37 are rejected.
Claim 1 is also objected to.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
31 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611